per curiam:
Atendida la solicitud de reconsideración pre-sentada el 14 de septiembre de 2005, reconsideramos y en-mendamos la Opinión y Sentencia dictada el 26 de agosto de 2005.
Se declara nula la delimitación de un área de terreno ubicado en la Reserva Agrícola del Valle de Lajas, que la Junta de Planificación excluyó de la referida reserva me-diante la aprobación de la Resolución JP-RP-28-2003 de 5 de diciembre de 2003. En esta Resolución constan las deli-mitaciones hechas por la Junta de Planificación para las Reservas Agrícolas de los Valles de Lajas, Coloso y Guanajibo. Surge de este documento que la Junta de Pla-nificación, al delimitar la Reserva Agrícola del Valle de La-jas, excluyó terrenos en contravención a la Ley Núm. 277 de 20 de agosto de 1999.(1) Ese estatuto fue aprobado para declarar la política pública del Gobierno de Puerto Rico relativa al desarrollo agrícola de los terrenos ubicados den-tro del denominado Valle de Lajas, entre otros.
Los Mapas de Delimitación sobre la Reserva Agrícola del Valle de Lajas,(2) que reflejan la demarcación del área que fue excluida mediante la Resolución JP-RP-28-2003, emitida por la Junta de Planificación, se declaran inváli-dos, por ser igualmente contrarios a la Ley Núm. 277, supra.
Se mantiene la validez del Reglamento de Zonificación Especial para las Reservas Agrícolas de Puerto Rico, cuyo propósito es establecer los usos que se permitirán en terre-*912nos designados como reservas agrícolas y de esta manera protegerlos y conservarlos. Este reglamento se mantendrá en vigor en todo aquello que sea cónsono con la Ley Núm. 277, supra. La Junta de Planificación excluyó de la Re-serva Agrícola del Valle de Lajas —terrenos que según la Ley 277, supra, debieron ser incluidos— mediante la Reso-lución JP-RP-28-2003m, y no a través del Reglamento Núm. 28, supra.
Se declara inválida la exclusión de la referida área que consta en la Resolución JP-RP-28-2003 y en los Mapas de Delimitación, en cuanto a la Reserva Agrícola del Valle de Lajas, por no estar conforme a la Ley Núm. 277, supra. Así modificada, se confirma la sentencia recurrida.

Se dictará sentencia de conformidad.


(1) 23 L.P.R.A. sec. 7031 et seq.


(2) Estos Mapas de Delimitación se hicieron formar parte integral del Regla-mento de Zonificación Especial para las Reservas Agrícolas de Puerto Rico, Regla-mento de Planificación Núm. 28 de la Junta'de Planificación de Puerto Rico de 13 de febrero de 2004.